CaSe:lS-lO??O-SDB DOC#ZJ_Q Filed:lO/OS/J_S Entered:lO/03/1809237254 Page:l Of8

Fi|l in this informati_o_n___to_identifyyourca_se: __ _; __ .

 

 

D€beH Darnell Robinson

First Narne Midclie Name Last Name
Debtor 2
(Spouse if, filing) First Name Nliddfe Name Last Narne

 

United States Ban§<ruptcy Court for the: SOUTHERN DlSTRlCT OF GEORG|A

 

Case number 18-10770
(if known)

 

l Cnec|< if this is an
amended filing

 

Official Form 106Dec
Declaration About an individual Debtor's Schedu|es ms

 

if two married people are filing together, both are equally responsible for supplying correct information.
You must fife this form whenever you file bankruptcy schedules or amended schedules Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 29
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Be|ow

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

'No

J:| Yes. Name of person Attach Bankruptcy Petftion Preparer’s Notr'ce,
Declaration, and Signature {Ofricial Form 119)

 

Under penalty of perjury, E declare that I have read the summary and schedules filed with this declaration and
that they are true and correct

X lsl Darnefl Robinson X
Darnell Robinson Signature of Debtor 2
Signature of Debtor?

 

 

Date October 3, 2018 Date

 

OfEcl`al Form 106Dec Declaration About an lndivicfual Debtor's Schedules

Software Copyrignt (c) 1996-2018 Best Case, LLC - nww.bestcase.com Best Case Bankru;:tcy

_f_y your case and ih`_i_§~_.'.fi_li_n

Fill in this information to iden_ti

  

' 7:54 Page:Z of 8

     

   

  
 
 

 

      
  

 

Debtori Darnell Robinson
First Narne Nliddie Name Last Narne
= Debtor 2
(Spouse, iffiling) First Narne Nlidd|e Narne Last Name

 
 

United States Bankruptcy Courtfor the: SOUTHERN DlSTRlCT OF GEORG!A

 

Case number 18-10770

 

l Check if this is an
amended filing

 

Official Form 106A/B
Schedule AIB: Property 12115

ln each category, separately list and describe items. List an asset only once. lf an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible |f two married people are filing together, both are equally responsible for suppiying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 

modine Each Residence, Buiiding, Land, or Other Rea| Estate You Own or Have an lnterest |n

 

1. Do you own or have any legai or equitable interest in any residence, building, land, or simiiar property?

13 r~an_ so to Part 2.
1 ¥es. Where is the property?

 

 

 

 

 

 

1.1 What is the property? check an inst apply
3939 R'ver watch Parkway n Sirlgfe-fami|y horne tdc notdeduct secured claims or exemptions Put
Street addressl ifavailable, or other description - - _ . the amount of any secured claims on Schedule D.'
| | ~
i:l Dup ex er mu il wm buddmg Creditors Who Have Ciaims Secured by Proper).‘y.
m Condominium or cooperative
|`_`i Manufactured or mobile home
_ Current value of the Current value of the
Martmez GA 30907-0000 g Land entire property? portion you own?
City Szaie ZlP Code l:l |nvestment property $146,547.00 $146,547.00
T.
m 'meshare Describe the nature of your ownership interest
L_-' ether (such as fee simpie, tenancy by the entireties, or
Who has an interest in the property? Che<:i< one a life estate)’ if k"°“'“'
E Debtor ‘i on}y
COlUmbia m Debtor 2 only
C°'-'"W 5 benton and oenth 2 only

Check ifthis is community property
l At least one of the debtors and another case instructions

Other information you wish to add about this item, such as iocal
property identification number:

 

2. Add the dollar vaiue of the portion you own for all of your entries from Part 1, including any entries for $146 547 00
pages you have attached for Part1. Write that number here... . => l ’ '
Lm
miss-maize Your Vehic|es

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? |nclude any vehicles you own that
someone else drives if you iease a vehicle, also report it on Schedule G: Executory Contracts and Unexpfreo' Leases.

 

 

thciai Form 106NB Schedule AIB: Property page 1
Software Copyright (c) 1996~2013 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

bentor€as§é,t,§n#@,¥,frgb§DB Doc#:19 Filed:lO/03/18 Entered:l(£l{/MOS

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

i:| No
l Yes

3.1 Make: Suzuki
under Hyabusa

Year: 201 6
Approxlmate mileage:
Other information:

 

 

 

Who has an interest in the property? Cneci< one

m Debtor1 only

|:l Debtor 2 only

l:l Debtor‘l and Debtorz only

m At least one of the debtors and another

g Checic if this is community property
(see instructions)

3/18 09237254 Pa?q(g:?> Oi 8

e number (r'fknown) 1 3-10

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D:
Crediiors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$13,000.00 $13,000.00

 

 

L
32 Make: Mercedes Wh h . re . th ? Do not deduct secured ciaims or exemptions Put
o as an ante et m e property check one the amount of any secured claims on Schedufe D:
Nlodel: E ClaSS ij Debtor 1 only Credr`tors Who Have C.'aims Secured by Properly.

Year: 2008 i:l Debtorz oniy

Approximate miteage:

Other information

 

 

|:l Debtor 'l and Debtor 2 only
l At least one of the debtors and another

m Check if this is community property
(see instructions)

Current vaiue of the
portion you own?

Current value of the
entire property?

$8,000.00 $8,000.00

 

 

3.3 Make_- Ford
N|Qd@|; Taul°US

¥ear: 201 3
Approximate mileage:
Other information:

 

 

 

'Mfe's vehicle - Debtor
surrendering his interest. She
grill continue to pay

Wl'io has an interest in the property? Cneck one

n Debtor1 only

§ Debtor2 only

g Debtor‘l and Debtor 2 only

l:l At ieast one of the debtors and another

\:l Check if this is community property
(see instructions}

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors th Have Ciafms Secured by Properry.

Current value of the
portion you own?

Current value of the
entire property?

$16,000.00 $16,000.00

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreationai vehicles, other vehicles, and accessories
Examp!es: Boats, trailers motors, personal watercraft fishing vessels snowmobiles, motorcycle accessories

l No
ij Yes

5 Add the dollar value of the portion you own for all of your entries from Part 2
pages you have attached for Part 2. Write that number here

, including any entries for

-_-> $37,000.00

 

Descritae Your Personal and Household lterns
Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings

Examp!es: Major appliances furniture, linens, china, kitchenware

§ No
l Yes. Describe .....

Current value of the
portion you own?

Do not deduct secured
ciaims or exemptions

 

t Furm`ture

$3,000.00

 

7. Electrorlics

Examples: Televlslons and radios; audio, video, stereo, and digital equipment; computersl printers, scanners; music collections; eiectronlc devices
inctuding cell phones, cameras, media players, games

E:| No
Ofticial Fon'n 106A/B

Schedu|e A/B: Property

Software Copyright {c) 1996-2018 Best Case, Ll.C - www.oestcase.com

page 2

Best Case Bankruplcy

DebzorCaS`@é,.'].l§n§\-`QZJ,'QB§DB DOC#219 Filed2 10/03/18 Entered2lQ/03/18 092 372 54 Pa?g€ .4 Of 8

as number (1fknown) 18-1

 

n Yes. Describe _____

 

l Electronics $1,000.00

|_..._l

8. Coliectibles of vaiue

Examples: Antiques and figurines; paintings prints, or other artwork books pictures or other art objects; stamp, coin, or basebail card collections;
other collectionsl memorabilia collectibles

l No
l:l Yes_ Describe .....

9. Equipment for sports and hobbies
Examples: Sports, photographic exercise and other hobby equipment; bicycles, pool tables, goff clubs, sl<is; canoes and kayaks; carpentry tools;
musical instruments
l No

l:] Yes. Describe _____

10. Firearms
Examples: Pistols, ritles, shotguns, ammunition, and related equipment

l No
i:l Yes. Describe .....
11. Clothes
Examples. Everyday clothes furs leather coats designerwear, shoes, accessories

|:i No
l Yes. Describe .....

 

 

@othes _l $500.00

 

12_ Jewelry
Examples. Everydayjeweiry costume jewelry, engagement rings wedding rings heir|oorn jewelryl watches, gems, gold, silver
ij No

g Yes. Describe .....

 

\iewelry _| $500.00

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

- l\lo
i:l Yes. Describe.....

14 Any other personal and household items you did not already list, including any health aids you did not list
l No
ij Yes. Give specific information .....

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

 

 

 

for Part 3. Write that number here.. $5’000'0°
@escribe ‘(our Financial Assets
Do you own or have any legal or equitable interest in any of the foiiowing? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

16_ Cash
Examples: iVloney you have 1n your wallet, in your horne, in a safe deposit box and on hand when your fle your petition

-No

Otticiai Form 106A!B Schedule Ale Property page 3
Software Copyrlght (c) 1996-2018 Best Case, Ll_C - www.bestcase.com Best Case Bankruptcy

Debior€&$|§#§M?rQ-G§DB DOC#219 Filed2lO/03/18 Entei’ed2lQ'/aOS§{‘ZL|Er§erQ{/h;§nzjv§)£i18537(]](325 Of8

 

i`/'. Deposits of money
Examples: Checking, savings or other iinancia| accounts certificates of deposit; shares in credit unions brokerage houses and other similar
institutions if you have muitipie accounts with the same institution, list each_
i:i No
q yes ________________________ institution name:

17.1. Checking USAA Bank $200.00

 

 

18. Bonds, mutual funds or publicly traded stocks
Examp!es: Bond funds investment accounts with brokerage firms money market accounts

l No
|;i Yes .................. institution or issuer name:

19. Non-publiciy traded stock and interests in incorporated and unincorporated businesses including an interest in an LLC, partnership, and
joint venture

.No

l:l Yes. Give specific information about them ...................
Name of entity: % of ownership:

20. Govemment anci corporate bonds and other negotiable and non-negotiable instruments
Negotfable instruments include personal checks cashiers’ checks promissory notes and money orders
Non-negotjable instruments are those you cannot transfer to someone by signing or delivering them.

l No
ij Yes. Give specific information about them
issuer name:

21. Retirement or pension accounts
Exampi'es: interests in lRA, ER|SA, Keogh, 401{k), 403(b), thrift savings accounts or other pension or protit-sharing plans

Il\lo

|:i Yes. List each account separately
'i"ype of account: institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreernents with landlords prepaid rent, public utilities (electric, gas water), telecommunications companies or others

.No

m Yes. institution name or individual:

23. Annuities {A contract for a periodic payment of money to you, either for life or for a number of years)

. No
|:I Y@S__________u_ issuer name and description

24. interests in an education lRA, in an account in a qualified ABl_E program, or under a qualified state tuition program
26 U.S.C. §§ 530(b}(1), 529A{b), and 529(b)('l).

l No
ij yes _____________ institution name and description. Separately file the records of any interests.‘l1 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1}, and rights or powers exercisable for your benefit
- No
EI Yes. Give specific information about them...

26. Patents, copyrights trademarks trade secrets and other inteliectual property
Examples: lnternet domain names websites proceeds from royalties and licensing agreements

l No
i:| Yes. Give specific information about them...

27. i_icenses, franchises and other general intangibles
Exarrrp!es: Buiiding permits exclusive licenses cooperative association holdings liquor licenses professional licenses

- No
|:| Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?

Oft'iciai l'-`orm 106NB Schedule A/B: Property page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.i:om Best Case Barikruptcy

Debtor€&&§é}§"]é%%?,gb§DB DOC#ZJ_Q Filed:lO/OS/J_S Entered:lQ!aQSS/1809237254 Pa_g(§:€ Of8

e number (i'fknown) 13-10

 

Do not deduct secured
claims or exemptions

28. Tax refunds owed to you
- No

l:] Yes. Give specific information about them, including whether you already filed the returns and the tax years .......

29, Family support
Examp!es: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement property settlement
- No

l:| Yes. Give specific information ......

30. Other amounts someone owes you ,
Exampies: Unpaid wages disabiiity insurance payments disability benefits sick pay, vacation pay, workers’ compensation, Social Security
benefits unpaid loans you made to someone else

l No
|:I ¥es. Give specific infon'nation..

31. interests in insurance policies
Exampies: Health, disability, or life insurance; health savings account (HSA); credit, homeowners or renter’s insurance

-No

l:i Yes. Name the insurance company of each policy and list its vaiue_
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

l No
m Yes. Give specific information..

33. Ciaims against third parties whether or not you have filed a ansuit or made a demand for payment
Examples: Accidents employment disputes insurance cieims, or rights to sue

-No

[i Yes. Describe each claim .........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
l No
|"_'i Yes. Describe each claim .........

35. Any Hnancial assets you did not already list
l No
L_.i Yes. Give specinc information..

 

 

 

 

36. Add the dollar vaiue of all of your entries from Part 4, including any entries for pages you have attached $200 00
for Part 4. Write that number here '
Describe Any Business-Reiated Property You Own or i-lave an interest ln. List any real estate iri Part1.
3?. Do you own or have any iegal or equitable interest in any business-rotated property?
n No. Go to Part 5.
ij ‘(es. Go to line 38.
Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or i-iave an interest in.
if you own cr have an interest in farmiano`, list it in Part 1.
46. Do you own or have any legai or equitable interest in any farm- or commercial fishing-related property?
- No. Go to Part 7.
l:| Yes. Go to iine 47_
Ofiiciat l-“orm 106A!B Schedu|e A/B: Property page 5

Sohware Ccpyr'ight (c) 1996-2018 Best Case, Li_C - www.bestcase.com Best Case Bankrupicy

Debto¢-Caq§‘é,ir§n]&z,?'gb§DB DOC#ZJ_Q Filed:lO/OS/l$ Entered:lQlaOS/1809237254 Pa_[g/(g:? Of8

se number (ifknown) 18-10

 

Describe A|l Property You 0wn or Have an interest in That You Did Not List Abcve

53. Do you have other property of any kind you did not already iist?
Examples.' Season tickets, country club membership

l No
|:`l Yes. Give specific information .........

 

 

 

 

 

 

 

,

54. Add the dollar value of all of your entries from Part 7. Write that number here .................................... $0_00
List me Totais of each Part ofthis Form

55. Part1:Total real estate, line 2 . ...... .. $146,547.00

56. Part 2: Totai vehicles, line 5 $37,000.00

57. Part 3: Total personal and household items line 15 $5,000.00

58. Part 4: Totai financial assets, line 36 $200.00

59. Part 5: Total business~reiateci property, line 45 $0.00

60. Part 6: Total farm- and fishing-reiated property, line 52 $0.00

61. Part 7: Totai other property not listed, line 54 + $0.00

62. Total personai property Add lines 56 through 61 $42,200_00 Copy personal property total $42,200.00
63. Total of all property on Scheciu|e Ai'B. Add line 55 + line 62 $‘[ 33,747_00
Ofiicial Forrn 106A/B Schedule Ai'B: Property page 6

Scfhvare Copyright (c) 1996-2018 Best Case, i.LC - www.bestcase.com Best Case Bankruptcy

CaSe:lS-lO??O-SDB DOC#ZJ_Q Filed:lO/OS/J_S Entered:lO/03/1809237254 Page:$ Oi8

CERTlFICA'i`E OF SERVICE

l hereby certify that l have served a copy of the Within and foregoing Debtor’s
Amended Scheduie AjB upon the following by depositing same in the United Statcs Mail,
addressed as follows With Sufficient postage attached

Chapter 13 Trustce (Via Electrcnic Scrvicc)

DATED this 3 day of October, 2018.

/s/ Joseph E. Spires

 

Joseph E. Spires
Atl;orney for chtor(S)

WARD and SPIR.ES LLC
PO BOX i493

Augusta, GA 30903

(706) 724-2640

